



Exhibit 10.2
LIMITED GUARANTY AGREEMENT
LIMITED GUARANTY AGREEMENT (“Agreement”) dated as of May 11, 2017 delivered to
SWK FUNDING LLC, a Delaware limited liability company, as agent for the lenders
party to the Credit Agreement (as hereafter defined) (the “Agent”) by CENTURY
FOCUSED FUND III, LP, a Delaware limited partnership (the “Guarantor”) and
acknowledged by Borrower as defined below.
1.Definitions.    Capitalized terms shall have the meanings set forth herein, or
if not defined herein, in that certain Amended and Restated Credit Agreement,
dated as of the date hereof, by and among the Agent, the lenders party thereto
(the “Lenders”), HOOPER HOLMES, INC., a New York corporation, and any all
agreements, schedules and instruments delivered in connection therewith (the
“Credit Agreement”).
2.    Guaranty.
(a)    In order to induce the Lenders to enter into the Credit Agreement and to
continue to loan funds to the Borrower, Guarantor hereby, absolutely and
unconditionally, jointly and severally, guarantees the prompt, complete and full
payment of all of the Guaranteed Obligations (as defined hereafter). “Guaranteed
Obligations” means the sum of (i) outstanding Revolving Loans on the date of any
calculation not to exceed an aggregate principal amount of $2,000,000, and (ii)
accrued but unpaid interest on such outstanding amount referenced in clause (i)
immediately preceding. Guarantor represents, warrants, acknowledges and agrees
that (i) Guarantor will benefit from the execution, delivery and performance by
the Lenders of the Credit Agreement and the other Loan Documents and the
advancement of funds to the Borrower pursuant thereto, (ii) the loan by the
Lenders constitutes valuable consideration to the Guarantor, (iii) this
Agreement is intended to be an inducement to the Lenders and Agent to execute,
deliver and perform the Credit Agreement and the other Loan Documents and to
extend credit to the Borrower, whether the Obligations were created or acquired
before or after the date of this Agreement, and (iv) the Agent and the Lenders
are relying upon this Agreement in making the Loan and advancing funds to the
Borrower. Notwithstanding any provisions of this Agreement to the contrary, it
is intended that this Agreement not constitute a Fraudulent Conveyance (as
defined hereafter). Consequently, the Guarantor agrees that if this Agreement
would, but for the application of this sentence, constitute a Fraudulent
Conveyance, this Agreement shall be valid and enforceable only to the maximum
extent that would not cause this Agreement to constitute a Fraudulent
Conveyance, and this Agreement shall automatically be deemed to have been
amended accordingly at all relevant times. For purposes hereof, “Fraudulent
Conveyance” means a fraudulent conveyance under Section 548 of the Bankruptcy
Code or a fraudulent conveyance or fraudulent transfer under the provisions of
any


[Hooper Holmes] Guaranty Agreement
#49814670



--------------------------------------------------------------------------------





applicable fraudulent conveyance or fraudulent transfer law, order, ruling,
decision or similar law, order, ruling or decision binding upon the undersigned
of any foreign, federal, state, municipal or other government, or any
department, commission, board, bureau, agency, public authority or
instrumentality thereof or any court or arbitrator, as in effect from time to
time.
(b)    This is a continuing guarantee relating to the Guaranteed Obligations
whether or not any portion of the Guaranteed Obligations has been satisfied;
provided, however, that this Agreement is revocable solely as set forth in this
section (b). The Guarantor may, in its discretion, provide the Agent a written
notice (the “Revocation Notice”) terminating the Guarantor’s obligation to
guaranty the payment of future Revolving Loans, provided that the principal
amount of the Guaranteed Obligations outstanding on the date a Revocation Notice
is received by the Agent (the “Revocation Date”) will constitute Guaranteed
Obligations and Revolving Loans made after the Revocation Date will not
constitute Guaranteed Obligations. Notwithstanding the delivery of a Revocation
Notice, the Guarantor, in its discretion, shall have the right, exercisable once
a year, to deliver a written notice, in form and substance reasonably acceptable
to Agent, of the Guarantor’s agreement to reinstate its obligations under this
Agreement in relation to all future Revolving Loans (the “Reinstatement
Notice”), subject to the limitations set forth in the definition of Guaranteed
Obligations, and following the receipt by Agent of such Reinstatement Notice,
the Guarantor’s obligations under this Agreement shall be reinstated as it
relates to all future Revolving Loans made after the Reinstatement Notice until
such time as the Guarantor delivers a subsequent Revocation Notice.
Notwithstanding the full payment and/or performance of the Guaranteed
Obligations, this Agreement shall remain in effect or be reinstated with respect
to the Guaranteed Obligations if, in connection with bankruptcy, insolvency or
similar proceedings filed by or against the Borrower, a court enters an order or
judgment compelling or requiring the Agent or the Lenders to return any or all
payments made with respect to the Guaranteed Obligations.
(c)    The obligations hereunder are independent of the Obligations of the
Borrower, and a separate action or actions may be brought and prosecuted against
the Guarantor whether action is brought against the Borrower or whether the
Borrower is joined in any such action or actions; and the Guarantor waives the
benefit of any applicable statute of limitations affecting its liability
hereunder or the enforcement thereof to the extent permitted by law. Any partial
payment by the Borrower or other circumstance which operates to toll any statute
of limitations as to the Borrower shall operate to toll the applicable statute
of limitations as to the Guarantor.
(d)    The Guarantor authorizes the Agent, on behalf of the Lenders, without
notice or demand and without affecting the liability of the Guarantor hereunder
or under any other document related to the Guaranteed Obligations to which the
Guarantor is a party, from time to time to (i) renew, compromise, extend, amend,
waive, restructure, refinance, release, accelerate or otherwise modify, amend or
change the time for payment of, or otherwise modify, amend or change the terms
of the Guaranteed Obligations or any part thereof, including, without
limitation, increasing or decreasing


2
[Hooper Holmes] Guaranty Agreement
#49814670



--------------------------------------------------------------------------------





the maximum amount of the Revolving Loan or the rate of interest as stated in
the Credit Agreement or otherwise; (ii) accept new or additional documents,
instruments or agreements relative to the Guaranteed Obligations; (iii) consent
to the change, restructure or termination of the corporate structure of the
Borrower and correspondingly restructure the Guaranteed Obligations; (iv) take
and hold security or additional guarantees for the payment of this Agreement or
the Guaranteed Obligations, and amend, alter, exchange, substitute, transfer,
enforce, waive, subordinate, terminate or release any such security; (v) apply
such security and direct the order or manner of sale thereof as the Agent in its
discretion may determine; (vi) release or substitute any one or more of the
endorsers or guarantors; (vii) reduce or increase the outstanding owed by the
Borrower under the Loan Documents; (viii) release any of the Collateral;
(ix) accept partial payment and/or performance on the Obligations; (x) settle,
compromise, release, substitute, impair, enforce or exercise, or fail or refuse
to enforce or exercise, any claims, rights, or remedies, of any kind or nature,
which the Agent or the Lenders may at any time have against the Borrower or any
other guarantor of the Obligations or any other Person, or with respect to any
security interest of any kind held by the Agent, for the benefit of the Lenders,
at any time, whether under any Loan Document or otherwise; and (xi) take or fail
to take any other action whatsoever with respect to the Obligations.
(e)    The Guarantor waives any right to require the Agent or the Lenders to (i)
proceed against the Borrower or any other person; (ii) proceed against or
exhaust any security held from the Borrower; or (iii) pursue any other remedy in
the Agent’s or the Lenders’ power whatsoever. The Agent, on behalf of the
Lenders, may, at its election, exercise any right or remedy it may have against
the Borrower or any security held by the Agent, for the benefit of the Lenders,
including, without limitation, the right to collect the Borrower’s receivables
or foreclose upon any security by judicial or non-judicial sale, without
affecting or impairing in any way the liability of the Guarantor hereunder
except to the extent the Guaranteed Obligations have been paid and/or performed,
and the Guarantor waives any defense arising out of the absence, impairment or
loss of any right of reimbursement or subrogation or other right or remedy of
the Guarantor against the Borrower or any such security, whether resulting from
such election by the Agent, or otherwise. The Guarantor waives all rights and
defenses arising out of an election of remedies by the Agent or the Lenders,
even though that election of remedies, such as a nonjudicial foreclosure with
respect to security for a guaranteed obligation, has destroyed the Guarantor’s
rights of subrogation and reimbursement against the principal. The Guarantor
waives any defense arising by reason of any disability or other defense of the
Borrower or by reason of the cessation from any cause whatsoever of the
liability of the Borrower. Until the Guaranteed Obligations shall have been paid
and performed in full, the Guarantor’s right of subrogation shall be deferred.
The Guarantor waives all presentments, demands for performance, notices of
non-performance, protests, notices of protest, notices of dishonor, and notices
of acceptance of this Agreement and of the existence, creation, or incurring of
new or additional obligations.


3
[Hooper Holmes] Guaranty Agreement
#49814670



--------------------------------------------------------------------------------





(f)    Except as expressly provided herein, the Guarantor hereby expressly
waives, and agrees not to assert in any action to enforce this Agreement any
defenses that may be asserted by the Borrower under the Credit Agreement and
this Agreement shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations, or any other instrument evidencing
any of the Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, or extent of any Collateral therefor or by any other
circumstance relating to the Guaranteed Obligations. The Guarantor shall be
primarily liable for the Guaranteed Obligations and the Agent, on behalf of the
Lenders, may invoke the benefits of this Agreement without pursuing any remedies
against the Borrower, without the necessity of joining all guarantors in any
action hereon, and without proceeding against any collateral for such
obligations. Agent makes no representation or warranty in respect to any such
circumstances and has no duty or responsibility whatsoever to Guarantor in
respect to the management and maintenance of the Guaranteed Obligations or
Borrower’s collateral.
(g)    The Guarantor assumes the responsibility for being and keeping itself
informed of the business, operation and financial condition of the Borrower and
of all other circumstances bearing upon the risk of nonpayment of the Guaranteed
Obligations which diligent inquiry would reveal, and agrees that absent a
written request for such information by the Guarantor, neither the Agent not the
Lenders shall have no duty to advise the Guarantor of information, matter, fact
or thing now or hereafter known to it regarding such conditions or any such
circumstance.
NOTWITHSTANDING ANY PROVISIONS OF THIS AGREEMENT OR ANY OTHER PROVISION OF ANY
LOAN DOCUMENT, AGENT’S, ON BEHALF OF THE LENDERS, RIGHT TO SEEK ANY PAYMENT FROM
GUARANTOR ON ACCOUNT OF THE GUARANTEED OBLIGATIONS SHALL BE LIMITED AS PROVIDED
IN SECTION 2(a) ABOVE.
3.    Subordination. To the extent any indebtedness is not otherwise subject to
a subordination or intercreditor agreement between Agent and Guarantor, such
indebtedness of the Borrower now or hereafter held by the Guarantor is hereby
subordinated to the Obligations of the Borrower to the Agent and the Lenders;
and such indebtedness of the Borrower to the Guarantor if the Agent so requests
shall be collected, enforced and received by the Guarantor as trustee for the
Agent and be paid over to the Agent, for the benefit of the Lenders, on account
of the Obligations of the Borrower to the Agent and the Lenders but without
reducing or affecting in any manner the liability of the Guarantor under the
other provisions of this Agreement.
4.    Deferrals. Notwithstanding anything to the contrary contained herein or in
any other document to which the Guarantor is a party, the Guarantor hereby
expressly defers until the Termination Date any and all rights to subrogation,
reimbursement, exoneration, contribution, setoff or any other rights that could
accrue to a surety against a principal, to a guarantor against a maker


4
[Hooper Holmes] Guaranty Agreement
#49814670



--------------------------------------------------------------------------------





or obligor, to an accommodation party against the party accommodated, or to a
holder or transferee against a maker, and which the Guarantor may have or
hereafter acquire against the Borrower or any other person in connection with or
as a result of the Guarantor’s execution delivery and/or performance of this
Agreement or any other document to which the Guarantor is a party, whether or
not such claim, remedy or right arises in equity, or under contract, statute or
common law. Prior to the Termination Date, the Guarantor shall not have or
assert any such rights against the Borrower or its successors and assigns or any
other person (including any surety), either directly or as an attempted set off
to any action commenced against the Guarantor by the Borrower (as borrower or in
any other capacity), the Agent, the Lenders or any other person. The Guarantor
hereby acknowledges and agrees that this deferral is intended to benefit the
Borrower, the Agent, and the Lenders and shall not limit or otherwise affect the
Guarantor’s liability under this Agreement, under any other document to which
the Guarantor is a party, or the enforceability hereof or thereof.
5.    Provisions Relating to the Borrower Bankruptcy. In the event the Borrower
commences any case, or proceeding in bankruptcy, insolvency, reorganization,
conservatorship or relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, the
Guarantor, in its capacity as the Guarantor of the Guaranteed Obligations, and
not in its capacity as a direct or indirect equityholder in the Borrower, shall
not (i) seek or support debtor-in-possession financing other than as may be
provided by the Agent, (ii) oppose any debtor-in-possession financing proposed
to be provided by the Agent, (iii) seek or support any plan of reorganization
that proposes to pay amounts owing to the Agent and the Lenders over a period of
more than one month, (iv) object to any request by the Agent for adequate
protection for the post-petition use of cash collateral, or (v) challenge the
validity, enforceability, priority or perfection of the Agent’s, for the benefit
of the Lenders, security interests in the Collateral.
6.    Representations and Warranties. The Guarantor represents, warrants and
covenants as follows:
(a)    The Guarantor has the full right, power and authority to execute, deliver
and perform this Agreement. The Guarantor has executed and delivered this
Agreement, and this Agreement constitutes the legal, valid and binding
obligations of the Guarantor, enforceable against the Guarantor in accordance
with the terms herein.
(b)    Neither the execution, delivery or performance by the Guarantor of this
Agreement, nor compliance with the terms and provisions hereof by the Guarantor
nor the consummation of the transactions contemplated hereby will conflict or be
inconsistent with or result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under any agreement or
other instrument to which the Guarantor is a party.


5
[Hooper Holmes] Guaranty Agreement
#49814670



--------------------------------------------------------------------------------





(c)    There are no actions, suits or proceedings pending or threatened against
or involving the Guarantor before any court with respect to any of the
transactions contemplated by this Agreement or the ability of the Guarantor to
execute and deliver this Agreement and perform any of the obligations of the
Guarantor hereunder.
7.    The Guarantor’s Liability. An “Event of Default” shall exist under this
Agreement when an Event of Default under the Credit Agreement occurs solely as a
result of an uncured payment default with respect to the Revolving Loans and the
acceleration of the outstanding amounts thereunder by the Agent. Upon the
occurrence of an Event of Default, the Guarantor shall no later than twenty (20)
days thereafter pay to the Agent, for the benefit of the Lenders, an amount
equal to the Guaranteed Obligations. Any amounts owing by the Guarantor
hereunder which are not paid as and when due shall bear interest at the Default
Rate.
8.    Expenses. The Guarantor agrees to pay to the Agent all out-of-pocket
expenses (including reasonable expenses for legal services of every kind) of, or
incident to, the enforcement of any of the provisions of this Agreement, or
performance by the Agent of any obligations of the Guarantor in respect of the
Collateral which the Guarantor has failed or refused to perform, or any actual
or attempted sale, or any exchange, enforcement, collection, compromise or
settlement in respect of any of the Collateral, and for the care of the
Collateral and defending or asserting rights and claims of the Agent and the
Lenders in respect thereof, by litigation or otherwise and all such expenses
shall be Guaranteed Obligations.
9.    Further Assurances. The Guarantor agrees that, from time to time upon the
written request of the Agent, the Guarantor will execute and deliver such
further documents and do such other acts and things as the Agent may reasonably
request in order fully to effect the purposes of this Agreement.
10.    No Waiver. No failure on the part of the Agent to exercise, and no course
of dealing with respect to, and no delay in exercising, any right, power or
remedy hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise by the Agent of any right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy. The rights, powers and remedies given to the Agent, for the benefit
of the Lenders, by this Agreement are cumulative and shall be in addition to and
independent of all rights, powers and remedies given the Agent by virtue of any
statute, rule of law, or any agreement between the Guarantor and the Agent or
between the Borrower and the Agent.
11.    Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED ENTIRELY WITHIN SUCH STATE,


6
[Hooper Holmes] Guaranty Agreement
#49814670



--------------------------------------------------------------------------------





WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 AND
SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS CODE).
12.    Forum Selection; Consent to Jurisdiction. ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT AND
MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. EACH PARTY HEREBY
EXPRESSLY AND IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE
OF NEW YORK AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE. EACH PARTY
FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, U.S.
FIRST CLASS POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE
OF NEW YORK. EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH
COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.
13.    Waiver of Jury Trial. GUARANTOR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
14.    Notices. All notices, requests, consents and demands hereunder shall be
in writing and be given to the intended recipient at such party’s address set
forth below, or at such other address as such party may hereafter specify in a
notice given in the manner required under this section. Any notice or request
hereunder shall be given only by, and shall be deemed to have been received
upon:  registered or certified mail, return receipt requested, on the date on
which such received as indicated in such return receipt,  delivery by a
nationally recognized overnight courier, one (1) Business Day after deposit with
such courier, or  electronic transmission upon further electronic communication
from the recipient acknowledging receipt (whether automatic or manual from
recipient), as applicable.


7
[Hooper Holmes] Guaranty Agreement
#49814670



--------------------------------------------------------------------------------





If to the Guarantor:
c/o Century Equity Partners
100 Federal Street, 29th Floor
Boston, MA 02110
Attn: Frank Bazos and Stephen Marquardt
Telephone: 617-863-2950
Email: fbazos@cepfunds.com and smarquardt@cepfunds.com


With a copy to:


Choate Hall & Stewart LLP
2 International Place
Boston, MA 02110
Attn: Brian Lenihan
Email: blenihan@choate.com




If to the Agent or any Lender:
SWK Funding LLC
14755 Preston Road, Suite 105
Dallas, Texas 75254
Email: notifications@swkhold.com


with a copy to:


Holland & Knight LLP
200 Crescent Court, Suite 1600
Dallas, Texas 75201
Attn: Ryan Magee
Email: ryan.magee@hklaw.com



15.    Entire Agreement, Amendments, Waivers, etc. This Agreement and the other
Loan Documents to which the Guarantor is a party constitute the entire agreement
between the Guarantor and the Agent with respect to the subject matter hereof
and thereof, and supersede all prior agreements and understandings, if any,
relating to the subject matter hereof or thereof. The terms of this Agreement
may be waived, altered or amended only by an instrument in writing duly executed
by the Guarantor and the Agent. Any such amendment or waiver shall be binding
upon the Agent and the Guarantor. This Agreement is not intended to benefit or
confer any rights upon the Borrower or upon any third party other than the Agent
and the Lenders, who are the intended beneficiary hereof and for whose benefit
this Agreement is explicitly made.
16.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the respective successors and assigns of the Guarantor and the
Agent. The Agent may without notice assign this Agreement in whole or in part.
This Agreement shall, without further


8
[Hooper Holmes] Guaranty Agreement
#49814670



--------------------------------------------------------------------------------





reference, pass to and may be relied upon and enforced by any successor or
assignee of the Agent and any transferee or subsequent holder of any of the
Guaranteed Obligations.
17.    Miscellaneous. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and the Guarantor may execute this Agreement by signing any such
counterpart. This Agreement may be executed by facsimile transmission or other
electronic means, which facsimile or other electronic signatures shall be
considered original executed counterparts, and the Guarantor agrees to be bound
by the Guarantor’s facsimile or other electronic signature. If any provision
hereof is invalid and unenforceable in any jurisdiction, then, to the fullest
extent permitted by law,  the other provisions hereof shall remain in full force
and effect in such jurisdiction and shall be liberally construed in favor of the
Agent in order to carry out the intentions of the Agent as nearly as may be
possible and  the invalidity or unenforceability of any provision hereof in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.
18.    Issuance of Note to Guarantor. The Agent and the Borrower hereby covenant
and agree that, if the Guarantor has paid the Agent the Guaranteed Obligations,
the Borrower will, if requested by the Guarantor, in writing, deliver a
subordinated promissory note to the Guarantor (the “Note”) in the form attached
as an exhibit to the Merger Agreement dated as of March 7, 2017, by and among
the Borrower and the other parties thereto, evidencing the principal amount paid
by the Guarantor hereunder and the interest rate under such Note, commencing on
the date the Guarantor made such payment, will be the lesser of (x) twenty-five
percent (25%) per annum or (y) the highest amount permitted to be charged under
applicable law; provided that the Guarantor shall enter into a subordination
agreement with the Agent in the form attached as Exhibit E to the Credit
Agreement (the “Subordination Agreement”) in connection with the issuance of
such Note. The Agent agrees that so long as the Guarantor and Agent enter into
the Subordination Agreement, such Note shall be permitted to be issued to the
Guarantor notwithstanding anything to the contrary under the Credit Agreement.
19.    Termination. This Agreement shall terminate upon the date (the
“Termination Date”) which is the earlier of: (i) the date of the delivery of a
written notice of termination executed by the Agent; (ii) the date all
Obligations together with all accrued but unpaid interest thereon are paid in
full; and (iii) the date the Guarantor has paid in full the Guaranteed
Obligations and the Borrower has issued a note to the Guarantor as contemplated
by Section 18.








9
[Hooper Holmes] Guaranty Agreement
#49814670



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Guarantor has caused this Agreement to be duly executed
as of the day and year first above written.




CENTURY FOCUSED FUND III, L.P.
By: CCP Focused III, LP, its general partner
By: CCP Focused III, LLC, its general partner


By:         /s/ Frank Bazos                
Name:         Frank Bazos                
Title:         Manager                


Agreed and Accepted:
HOOPER HOLMES, INC., a New York corporation
By:     /s/ Henry Dubois            
Name:     Henry Dubois                
Title:     Chief Executive Officer            



SWK FUNDING LLC


BY: SWK HOLDINGS CORPORATION,
its sole manager






By:     /s/ Winston Black___________________
Name: Winston Black
Title: Chief Executive Officer




[Signature Page to Guaranty Agreement]
#49814670

